DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Amendment and Status of the Claims
2.	The preliminary amendment filed 8 April 2020 in which claims 1-26, 29-32, and 51-57 were cancelled, claims 27-28, 33, 36-39, 44, and 48-49 were amended, and no new claims were added have been thoroughly reviewed and entered.  
3.	Claims 27-28 and 33-50 are under prosecution.
Information Disclosure Statement
4.	The Information Disclosure Statements filed 7 April 2020, 17 September 2020, 12 November 2020, 17 March 2021, 3 May 2021, 2 March 2022, 21 April 2022, and 13 May 2022 are acknowledged and have been considered.
It is noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.




Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 35, 37-39, 44, and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A.	Claim 35 is indefinite in the recitation “the heating step,” as there is no previous recitation of a heating “step.”
	B.	Claim 37 is indefinite in the recitation “the denaturation and hybridization steps,” as there is no previous recitation of either of the recited “steps.”
C.	Claim 38 is indefinite in the recitation “the step of hybridizing” and “the steps of heating and cooling,” as there is no previous recitation of any of the recited “steps.”
D.	Claim 39 is indefinite in the recitation “the step of hybridization,” as there is no previous recitation of the recited “step.”
E.	Claim 44 is indefinite in the recitation “the cooling step,” as there is no previous recitation of the recited “step.”
F.	Claim 48 is indefinite in the recitation “the denaturation step,” as there is no previous recitation of the recited “step.”

Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 27-28 and 33-50 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Matthiesen (PCT International Publication No. WO 2010/097656 A1, published 2 September 2010) and Chakrabarti et al (U.S. Patent Application Publication No. US 2005/0042627 A1, published 24 February 2005). 
Regarding claim 27, Matthiesen teaches methods of hybridizing a nucleic acid comprising providing a first nucleic acid, a second nucleic acid, and a hybridization composition comprising a solvent which denatures double-stranded nucleic acids sequences, and allowing the hybridization of the first and second nucleic acid sequences in the presence of the composition for a period of time (page 9).  Matthiesen also teaches the method have the added advantage of increasing specificity (page 3).  Thus, Matthiesen teaches the known techniques discussed above.
Matthiesen does not teach the claimed solvents.
However, Chakrabarti et al teach methods wherein nucleic acids are denatured using additives (paragraph 0050), wherein the additives include N,N-dimethyl acetamide and propionamide (paragraph 0115), and that the methods have the added advantage of lowering the temperature of the denaturation (paragraph 0042), wherein lowering the temperature is a stated goal of Matthiesen (page 5).  Thus, Chakrabarti et al teach the known techniques discussed above.
It is noted that the courts have stated:
similar properties may normally be presumed when compounds are very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also In re Grabiak, 769 F.2d 729, 731, 226 USPQ 870, 871 (Fed. Cir. 1985) (“When chemical compounds have very close’ structural similarities and similar utilities, without more a prima facie case may be made.”). Thus, evidence of similar properties or evidence of any useful properties disclosed in the prior art that would be expected to be shared by the claimed invention weighs in favor of a conclusion that the claimed invention would have been obvious. Dillon, 919 F.2d at 697-98, 16 USPQ2d at 1905; In re Wilder, 563 F.2d 457, 461, 195 USPQ 426, 430 (CCPA 1977); In re Linter, 458 F.2d 1013, 1016, 173 USPQ 560, 562 (CCPA 1972) (see MPEP 2144.08(d)).
The courts have also stated:

[c]ompounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious) (see MPEP 2144.09).

Thus, the substitution of the claimed isobutryamide (i.e., methyl propionamide) for the propionamide of Chakrabarti et al is an obvious variation of the prior art.
The courts have also held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04 IV.C.  Thus, any order of combining the first and second nucleic acids with the hybridization composition is obvious.
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments that cannot take the place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Matthiesen and Chakrabarti et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantages of increasing specificity as explicitly taught by Matthiesen (page 3) and lowering the temperature of the denaturation as explicitly taught by Chakrabarti et al (paragraph 0042), which is a stated goal of Matthiesen (page 5).  In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of cited prior art predictably result in useful steps and materials for nucleic acid hybridizations.
Regarding claim 28, Matthiesen teaches methods of hybridizing a nucleic acid comprising providing a first nucleic acid in an in situ biological sample (page 10), including FISH (page 4) and providing a second nucleic acid, and a hybridization composition comprising a solvent which denatures double-stranded nucleic acids sequences, and allowing the hybridization of the first and second nucleic acid sequences in the presence of the composition for a period of time (page 9).  Matthiesen also teaches the methods have the added advantage of increasing specificity (page 3).  Thus, Matthiesen teaches the known techniques discussed above.
Matthiesen does not teach the claimed solvents.
However, Chakrabarti et al teach methods wherein nucleic acids are denatured using additives (paragraph 0050), wherein the additives include N,N-dimethyl acetamide and propionamide (paragraph 0115), and that the methods have the added advantage of lowering the temperature of the denaturation (paragraph 0042), wherein lowering the temperature is a stated goal of Matthiesen (page 5).  Thus, Chakrabarti et al teach the known techniques discussed above.
It is reiterated that the courts have stated that:
A.	Similar properties may normally be presumed when compounds are very close in structure;
B.	 Compounds which are homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties; and
C.	Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. 
Thus, the substitution of the claimed isobutryamide (i.e., methyl propionamide) for the propionamide of Chakrabarti et al is an obvious variation of the prior art, and any order of combining the first and second nucleic acids with the hybridization composition is obvious.
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Matthiesen and Chakrabarti et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantages of increasing specificity as explicitly taught by Matthiesen (page 3) and lowering the temperature of the denaturation as explicitly taught by Chakrabarti et al (paragraph 0042), which is a stated goal of Matthiesen (page 5).  In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of cited prior art predictably result in useful steps and materials for nucleic acid hybridizations.
	Regarding claims 33-35, the method of claim 27 is discussed above. Matthiesen also teaches suppling heat energy, using a heat wire, to hybridize the nucleic acids (page 9).  Chakrabarti et al also teach heating to allow hybridization(i.e., annealing; paragraph 0044).
In addition, with respect to claim 33, it is noted that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  See MPEP 2103 I.C. and MPEP § 2111.04.
	
It is also noted that the courts have held that optimization through routine experimentation, and in particular, when related to differences in temperature, do not support patentability (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  Thus, the claimed manipulations of temperature are obvious variants merely representing routine optimization of the teachings of the cited prior art.
Applicant is again cautioned to not merely rely upon counsel’s arguments in place of evidence in the record.
Regarding claim 36, the method of claim 27 is discussed above.  Matthiesen teaches the first nucleic acid (i.e., probe) is doubles stranded (page 33) and the second nucleic acid is the sample nucleic acid and is single stranded (pages 10-11).
Regarding claim 37, the method of claim 27 is discussed above.  Matthiesen teaches a step of denaturing followed by a step of combining (i.e., hybridization; page 9).
Regarding claim 38, the method of claim 27 is discussed above.  Matthiesen teaches steps of heating and cooling the combined (i.e., hybridization) composition and nucleic acid sequences (page 9).
In addition, with respect to claims 37 and 38, it is reiterated that the courts have held that any order of steps of the prior art is obvious.
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record.
	Regarding claims 39-43, the method of claim 27 is discussed above. Matthiesen teaches hybridization times of 4 minutes (page 37).
Regarding claims 44-47, the method of claim 27 is discussed above.  Matthiesen teaches the “step of method of the invention includes the steps of heating and cooling (page 9), and that the denaturing of binding and hybridization occurs in less than 5 minutes (page 9).  Thus, it would have been obvious for the binding reaction, which includes steps of cooling and heating, to occur in less than five minutes, thus resulting in a cooling step of less than 5 minutes.
In addition, with respect to claims 38-47, Chakrabarti et al teach the hybridization, in the form of binding a first nucleic acid (i.e.,  a primer) to a second nucleic acid (i.e., a DNA) uses steps of cooling and heating (e.g., during a PCR cycle) that lasts 4 minutes (paragraph 0116).  
Further, with respect to claims 39-47, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955),” including with respect to temperature as discussed above.  See MPEP 2144.05 II.
Therefore, the claimed ranges alternatively represent routine optimization and/or an obvious variant of the values taught by the prior art. 		
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record.
Regarding claim 48, the method of claim 27 is discussed above.  Matthiesen teaches the claimed temperature values for denaturation (page 37).
In addition, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that the courts have found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, in particular when related to temperature.
Therefore, the claimed temperature merely represents routine optimization and/or an obvious variant of the values taught by the prior art. 	
Applicant is reminded to not merely rely upon counsel’s arguments in place of evidence in the record.
Regarding claims 49-50, the method of claim 27 is discussed above.  Matthiesen teaches the first nucleic acid is in a sample in the form of a histology sample (page 28).




9.	The claims are also obvious in view of the prior art cited below.
10.	Claims 27-28, 33-34, and 36-50 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Bao et al U.S. Patent Application Publication No. US 2005/0287548 A1, published 29 December 2005) and Chakrabarti et al (U.S. Patent Application Publication No. US 2005/0042627 A1, published 24 February 2005) and, as applied to claim 50 below, as evidenced by the definition of histology provided by cancer.gov [retrieved on 2022-07-07].  Retrieved from the Internet: <URL: https://www.cancer.gov/publications/dictionaries/cancer-terms/def/histology).
	Regarding claim 27, Bao et al teach methods comprising providing a first nucleic acid, in the form of a probe, and a second nucleic acid, in the form of a target nucleic acid (Abstract), and providing a hybridization composition, in the form of the tissue penetration enhancer dimethyl acetamide (paragraph 0269); because the dimethylacetamide enhances penetration of the probe into tissue, the dimethylacetamide is present in the cells of the tissue with the first (i.e., probe) and second (i.e., target) nucleic acids.  Bao et al further teach hybridization of the nucleic acids (e.g., in situ; paragraph 0157), and that the methods have the added advantage of providing improved signal to background ratios (paragraph 0289).  Thus, Bao et al teach the known techniques discussed above.
Bao et al do not teach the amount of the claimed solvents is sufficient to force denaturation.
However, Chakrabarti et al teach methods wherein nucleic acids are denatured using additives (paragraph 0050), wherein the additives include N,N-dimethyl acetamide and propionamide (paragraph 0115), and that the methods have the added advantage of lowering the temperature of the denaturation (paragraph 0042).  Thus, Chakrabarti et al teach the known techniques discussed above.
It is reiterated that the courts have stated that:
A.	Similar properties may normally be presumed when compounds are very close in structure;
B.	 Compounds which are homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties; and
C.	Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. 
Thus, the substitution of the claimed isobutryamide (i.e., methyl propionamide) for the propionamide of Chakrabarti et al is an obvious variation of the prior art, and any order of combining the first and second nucleic acids with the hybridization composition is obvious.
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Bao et al and Chakrabarti et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantages of providing improved signal to background ratios as explicitly taught by Bao et al (paragraph 0289) and lowering the temperature of the denaturation as explicitly taught by Chakrabarti et al (paragraph 0042).  In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of cited prior art predictably result in useful steps and materials for nucleic acid hybridizations.
Regarding claim 28, Bao et al teach methods comprising providing a first nucleic acid, in the form of a probe, and a second nucleic acid, in the form of a target nucleic acid (Abstract), and providing a hybridization composition, in the form of the tissue penetration enhancer dimethyl acetamide (paragraph 0269); because the dimethylacetamide enhances penetration of the probe into tissue, the dimethylacetamide is present in the cells of the tissue with the first (i.e., probe) and second (i.e., target) nucleic acids.  Bao et al further teach hybridization of the nucleic acids in situ (paragraph 0157), and that the methods have the added advantage of providing improved signal to background ratios (paragraph 0289).  Thus, Bao et al teach the known techniques discussed above.
Bao et al do not teach the amount of the claimed solvents is sufficient to force denaturation.
However, Chakrabarti et al teach methods wherein nucleic acids are denatured using additives (paragraph 0050), wherein the additives include N,N-dimethyl acetamide and propionamide (paragraph 0115), and that the methods have the added advantage of lowering the temperature of the denaturation (paragraph 0042).  Thus, Chakrabarti et al teach the known techniques discussed above.
It is reiterated that the courts have stated that:
A.	Similar properties may normally be presumed when compounds are very close in structure;
B.	 Compounds which are homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties; and
C.	Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. 
Thus, the substitution of the claimed isobutryamide (i.e., methyl propionamide) for the propionamide of Chakrabarti et al is an obvious variation of the prior art, and any order of combining the first and second nucleic acids with the hybridization composition is obvious.
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Bao et al and Chakrabarti et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantages of providing improved signal to background ratios as explicitly taught by Bao et al (paragraph 0289) and lowering the temperature of the denaturation as explicitly taught by Chakrabarti et al (paragraph 0042).  In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of cited prior art predictably result in useful steps and materials for nucleic acid hybridizations.
Regarding claims 33-34, the method of claim 27 is discussed above. Chakrabarti et al also teach heating to allow hybridization (i.e., annealing; paragraph 0044).
In addition, with respect to claims 33-34, it is reiterated that as a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope, and that “wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  
It is also reiterated that the courts have held that optimization through routine experimentation, and in particular, when related to differences in temperature, do not support patentability. Thus, the claimed manipulations of temperature are obvious variants merely representing routine optimization of the teachings of the cited prior art.
Applicant is again cautioned to not merely rely upon counsel’s arguments in place of evidence in the record.
	Regarding claim 36, the method of claim 27 is discussed above.  In an alternative embodiment, Bao et al teach the first nucleic acid is a DNA polynucleotide target (paragraph 0060), which is  double-stranded DNA (paragraph 0048), and the second nucleic acid is the probe, which is single stranded (e.g., Figure 20a).
Regarding claims 37-48, the method of claim 27 is discussed above.  Bao et al teach the first nucleic acid (i.e., probe) is used as a PCR  primer (paragraph 0248).  Chakrabarti et al teach the hybridization, in the form of binding a first nucleic acid (i.e.,  a primer) to a second nucleic acid (i.e., a DNA) uses steps of cooling and heating (e.g., during a PCR cycle) that lasts 4 minutes (paragraph 0116).  
In addition, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that the courts have found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, in particular when related to temperature.
Therefore, the claimed temperature merely represents routine optimization and/or an obvious variant of the values taught by the prior art. 	
Applicant is reminded to not merely rely upon counsel’s arguments in place of evidence in the record.
Regarding claim 49, the method of claim 27 is discussed above.  Boa et al teach the first (i.e., target) nucleic acid is in a biological sample, in the form of tissue (paragraph 0056).
Regarding claim 50, the method of claim 27 is discussed above.  Boa et al teach the first (i.e., target) nucleic acid is in a biological sample, in the form of tissue (paragraph 0056), and that the sample is studied using microscopy paragraph 0083); thus, the sample is a histology sample as evidenced by definition of histology provided by cancer.gov.




11.	Claims 33-50 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Bao et al U.S. Patent Application Publication No. US 2005/0287548 A1, published 29 December 2005) and Chakrabarti et al (U.S. Patent Application Publication No. US 2005/0042627 A1, published 24 February 2005) as applied to claim 27 above, and further in view of Richards et al (U.S. Patent No. 7,396,508 B1, issued 8 July 2008).
It is noted that while claims 33-34 and 36-50 have been rejected as described above, the claims are also obvious using the interpretation outlined below.
	Regarding claim 35, the method of claim 27 is discussed above.
	While Bao et al teach single stranded probes (i.e., claim 36, Figure 20a), neither Bao et al nor Chakrabarti et al teach a Peltier element (i.e., claim 35).
	However, Richards et al teach methods of in situ hybridization and histological samples (i.e., claim 50; column 16, lines 40-55), which are biological samples (i.e., claim 49), wherein heating energy is provided by a Peltier thermal transducer (i.e., the element of claim 35; column 9, lines 45-50).  The methods comprise heating and cooling in order to hybridize a probe and the sample (i.e., claims 33-34 and 38; column 17-18), as well as separate steps of denaturation and hybridization (i.e., claim 37; columns 15-16).  The hybridization time is 30 minutes (i.e., claims 39-41), and the denaturation temperature is 55-95oC (columns 15-16), which includes the temperature of claim 48.  Richards et al also teach cooling times (i.e., wash times at 37oC, where hybridization is at 55oC) of 2 minutes (i.e., claims 44-47).
With respect to clam 36, it is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter shown to be in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).
 	In the instant case, Richards et al teach denaturation of the DNA double helix of the in situ DNA target (column 2, lines 20-50).  Thus, the first (i.e., target) nucleic acid is double stranded (i.e., claim 36).
In addition, with respect to all of the heating, cooling, times and temperatures of claims 33-34 and 37-48, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that the courts have found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, in particular when related to temperature.
Therefore, the claimed times and temperature merely represents routine optimization and/or an obvious variant of the values taught by the prior art. 	
Applicant is reminded to not merely rely upon counsel’s arguments in place of evidence in the record.
	Richards et al also teach the methods have the added advantage of allowing automatic control of the temperatures with enough precision for is situ applications (column 2, lines 20-50).
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Richards et al with the teachings of Bao et al and Chakrabarti et al to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in methods having the added advantage of allowing automatic control of the temperatures with enough precision for is situ applications explicitly taught by Richards (column 2, lines 20-50).  In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of cited prior art predictably result in useful steps and materials for in situ nucleic acid hybridizations.
Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




13.	Claims 27-28 and 33-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52  of U.S. Patent No. 9,297,035 B2 in view of Matthiesen (PCT International Publication No. WO 2010/097656 A1, published 2 September 2010) and Chakrabarti et al (U.S. Patent Application Publication No. US 2005/0042627 A1, published 24 February 2005).
	Both sets of claim are drawn to methods of hybridizing nucleic acids using hybridization compositions and additional nucleic acids.   Any additional limitations of the ‘035 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘035 claims do not require the claimed denaturant.
	However, the claimed denaturant and the additional claimed limitations, and the rationale for combining, are obvious in view of the discussion presented above.
14. 	Claims 27-28 and 33-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52  of U.S. Patent No. 9,297,035 B2 in view of Bao et al U.S. Patent Application Publication No. US 2005/0287548 A1, published 29 December 2005) and Chakrabarti et al (U.S. Patent Application Publication No. US 2005/0042627 A1, published 24 February 2005).
	Both sets of claim are drawn to methods of hybridizing nucleic acids using hybridization compositions and additional nucleic acids.   Any additional limitations of the ‘035 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘035 claims do not require the claimed denaturant.
	However, the claimed denaturant and the additional claimed limitations, and the rationale for combining, are obvious in view of the discussion presented above.
15.	Claims 33-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52  of U.S. Patent No. 9,297,035 B2 in view of Bao et al U.S. Patent Application Publication No. US 2005/0287548 A1, published 29 December 2005) and Chakrabarti et al (U.S. Patent Application Publication No. US 2005/0042627 A1, published 24 February 2005) as applied to claim 27 above, and further in view of Richards et al (U.S. Patent No. 7,396,508 B1, issued 8 July 2008) based on the citations an rationale presented above.

16.	Claims 27-28 and 33-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-54  of U.S. Patent No. 9,303,287 B2 in view of Matthiesen (PCT International Publication No. WO 2010/097656 A1, published 2 September 2010) and Chakrabarti et al (U.S. Patent Application Publication No. US 2005/0042627 A1, published 24 February 2005).
	Both sets of claim are drawn to methods of hybridizing nucleic acids using hybridization compositions and additional nucleic acids.   Any additional limitations of the ‘287 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘287 claims do not require the claimed denaturant.
	However, the claimed denaturant and the additional claimed limitations, and the rationale for combining, are obvious in view of the discussion presented above.

17. 	Claims 27-28 and 33-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-54  of U.S. Patent No. 9,303,287 B2 in view of Bao et al U.S. Patent Application Publication No. US 2005/0287548 A1, published 29 December 2005) and Chakrabarti et al (U.S. Patent Application Publication No. US 2005/0042627 A1, published 24 February 2005).
	Both sets of claim are drawn to methods of hybridizing nucleic acids using hybridization compositions and additional nucleic acids.   Any additional limitations of the ‘287 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘287 claims do not require the claimed denaturant.
	However, the claimed denaturant and the additional claimed limitations, and the rationale for combining, are obvious in view of the discussion presented above.
18.	Claims 33-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-54  of U.S. Patent No. 9,303,287 B2 in view of Bao et al U.S. Patent Application Publication No. US 2005/0287548 A1, published 29 December 2005) and Chakrabarti et al (U.S. Patent Application Publication No. US 2005/0042627 A1, published 24 February 2005) as applied to claim 27 above, and further in view of Richards et al (U.S. Patent No. 7,396,508 B1, issued 8 July 2008) based on the citations an rationale presented above.




19.	Claims 27-28 and 33-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-61 of U.S. Patent No. 9,309,562 B2 in view of Matthiesen (PCT International Publication No. WO 2010/097656 A1, published 2 September 2010) and Chakrabarti et al (U.S. Patent Application Publication No. US 2005/0042627 A1, published 24 February 2005).
	Both sets of claim are drawn to methods of hybridizing nucleic acids using hybridization compositions and additional nucleic acids.   Any additional limitations of the ‘562 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘562 claims do not require the claimed denaturant.
	However, the claimed denaturant and the additional claimed limitations, and the rationale for combining, are obvious in view of the discussion presented above.
20. 	Claims 27-28 and 33-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-61 of U.S. Patent No. 9,309,562 B2 in view of Bao et al U.S. Patent Application Publication No. US 2005/0287548 A1, published 29 December 2005) and Chakrabarti et al (U.S. Patent Application Publication No. US 2005/0042627 A1, published 24 February 2005).
	Both sets of claim are drawn to methods of hybridizing nucleic acids using hybridization compositions and additional nucleic acids.   Any additional limitations of the ‘562 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘562 claims do not require the claimed denaturant.
	However, the claimed denaturant and the additional claimed limitations, and the rationale for combining, are obvious in view of the discussion presented above.
21.	Claims 33-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-61 of U.S. Patent No. 9,309,562 B2 in view of Bao et al U.S. Patent Application Publication No. US 2005/0287548 A1, published 29 December 2005) and Chakrabarti et al (U.S. Patent Application Publication No. US 2005/0042627 A1, published 24 February 2005) as applied to claim 27 above, and further in view of Richards et al (U.S. Patent No. 7,396,508 B1, issued 8 July 2008) based on the citations an rationale presented above.

22.	Claims 27-28 and 33-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,388,456 B2 in view of Matthiesen (PCT International Publication No. WO 2010/097656 A1, published 2 September 2010) and Chakrabarti et al (U.S. Patent Application Publication No. US 2005/0042627 A1, published 24 February 2005).
	Both sets of claim are drawn to methods of hybridizing nucleic acids using hybridization compositions and additional nucleic acids.   Any additional limitations of the ‘456 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘456 claims do not require the claimed denaturant.
	However, the claimed denaturant and the additional claimed limitations, and the rationale for combining, are obvious in view of the discussion presented above.

23. 	Claims 27-28 and 33-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,388,456 B2 in view of Bao et al U.S. Patent Application Publication No. US 2005/0287548 A1, published 29 December 2005) and Chakrabarti et al (U.S. Patent Application Publication No. US 2005/0042627 A1, published 24 February 2005).
	Both sets of claim are drawn to methods of hybridizing nucleic acids using hybridization compositions and additional nucleic acids.   Any additional limitations of the ‘456 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘456 claims do not require the claimed denaturant.
	However, the claimed denaturant and the additional claimed limitations, and the rationale for combining, are obvious in view of the discussion presented above.
24.	Claims 33-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,388,456 B2 in view of Bao et al U.S. Patent Application Publication No. US 2005/0287548 A1, published 29 December 2005) and Chakrabarti et al (U.S. Patent Application Publication No. US 2005/0042627 A1, published 24 February 2005) as applied to claim 27 above, and further in view of Richards et al (U.S. Patent No. 7,396,508 B1, issued 8 July 2008) based on the citations an rationale presented above.




25.	Claims 27-28 and 33-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,202,638 B2 in view of Matthiesen (PCT International Publication No. WO 2010/097656 A1, published 2 September 2010) and Chakrabarti et al (U.S. Patent Application Publication No. US 2005/0042627 A1, published 24 February 2005).
	Both sets of claim are drawn to methods of hybridizing nucleic acids using hybridization compositions and additional nucleic acids.   Any additional limitations of the ‘638 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘638 claims do not require the claimed denaturant.
	However, the claimed denaturant and the additional claimed limitations, and the rationale for combining, are obvious in view of the discussion presented above.
26. 	Claims 27-28 and 33-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,202,638 B2 in view of Bao et al U.S. Patent Application Publication No. US 2005/0287548 A1, published 29 December 2005) and Chakrabarti et al (U.S. Patent Application Publication No. US 2005/0042627 A1, published 24 February 2005).
	Both sets of claim are drawn to methods of hybridizing nucleic acids using hybridization compositions and additional nucleic acids.   Any additional limitations of the ‘638 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘638 claims do not require the claimed denaturant.
	However, the claimed denaturant and the additional claimed limitations, and the rationale for combining, are obvious in view of the discussion presented above.
27.	Claims 33-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,202,638 B2 in view of Bao et al U.S. Patent Application Publication No. US 2005/0287548 A1, published 29 December 2005) and Chakrabarti et al (U.S. Patent Application Publication No. US 2005/0042627 A1, published 24 February 2005) as applied to claim 27 above, and further in view of Richards et al (U.S. Patent No. 7,396,508 B1, issued 8 July 2008) based on the citations an rationale presented above.

28.	Claims 27-28 and 33-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,662,465 B2 in view of Matthiesen (PCT International Publication No. WO 2010/097656 A1, published 2 September 2010) and Chakrabarti et al (U.S. Patent Application Publication No. US 2005/0042627 A1, published 24 February 2005).
	Both sets of claim are drawn to methods of hybridizing nucleic acids using hybridization compositions and additional nucleic acids.   Any additional limitations of the ‘465 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘465 claims do not require the claimed denaturant.
	However, the claimed denaturant and the additional claimed limitations, and the rationale for combining, are obvious in view of the discussion presented above.

29. 	Claims 27-28 and 33-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,662,465 B2 in view of Bao et al U.S. Patent Application Publication No. US 2005/0287548 A1, published 29 December 2005) and Chakrabarti et al (U.S. Patent Application Publication No. US 2005/0042627 A1, published 24 February 2005).
	Both sets of claim are drawn to methods of hybridizing nucleic acids using hybridization compositions and additional nucleic acids.   Any additional limitations of the ‘465 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘465 claims do not require the claimed denaturant.
	However, the claimed denaturant and the additional claimed limitations, and the rationale for combining, are obvious in view of the discussion presented above.

30.	Claims 27-28 and 33-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 52-71 of copending Application No. 16/482,466 in view of in view of Matthiesen (PCT International Publication No. WO 2010/097656 A1, published 2 September 2010) and Chakrabarti et al (U.S. Patent Application Publication No. US 2005/0042627 A1, published 24 February 2005).
	Both sets of claim are drawn to methods of hybridizing nucleic acids using hybridization compositions and additional nucleic acids.   Any additional limitations of the ‘466 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘466 claims do not require the claimed denaturant.
	However, the claimed denaturant and the additional claimed limitations, and the rationale for combining, are obvious in view of the discussion presented above.
This is a provisional nonstatutory double patenting rejection.
31. 	Claims 27-28 and 33-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 52-71 of copending Application No. 16/482,466 in view of Bao et al U.S. Patent Application Publication No. US 2005/0287548 A1, published 29 December 2005) and Chakrabarti et al (U.S. Patent Application Publication No. US 2005/0042627 A1, published 24 February 2005).
	Both sets of claim are drawn to methods of hybridizing nucleic acids using hybridization compositions and additional nucleic acids.   Any additional limitations of the ‘638 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘638 claims do not require the claimed denaturant.  
However, the claimed denaturant and the additional claimed limitations, and the rationale for combining, are obvious in view of the discussion presented above.
This is a provisional nonstatutory double patenting rejection.
32.	Claims 33-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 52-71 of copending Application No. 16/482,466 in view of Bao et al U.S. Patent Application Publication No. US 2005/0287548 A1, published 29 December 2005) and Chakrabarti et al (U.S. Patent Application Publication No. US 2005/0042627 A1, published 24 February 2005) as applied to claim 27 above, and further in view of Richards et al (U.S. Patent No. 7,396,508 B1, issued 8 July 2008) based on the citations an rationale presented above.
This is a provisional nonstatutory double patenting rejection.

33.	Claims 27-28 and 33-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 77-106 of copending Application No. 16/240,448 in view of in view of Matthiesen (PCT International Publication No. WO 2010/097656 A1, published 2 September 2010) and Chakrabarti et al (U.S. Patent Application Publication No. US 2005/0042627 A1, published 24 February 2005).
	Both sets of claim are drawn to methods of hybridizing nucleic acids using hybridization compositions and additional nucleic acids.   Any additional limitations of the ‘448 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘448 claims do not require the claimed denaturant.
	However, the claimed denaturant and the additional claimed limitations, and the rationale for combining, are obvious in view of the discussion presented above.
This is a provisional nonstatutory double patenting rejection.
34. 	Claims 27-28 and 33-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 77-106 of copending Application No. 16/240,448 in view of Bao et al U.S. Patent Application Publication No. US 2005/0287548 A1, published 29 December 2005) and Chakrabarti et al (U.S. Patent Application Publication No. US 2005/0042627 A1, published 24 February 2005).
	Both sets of claim are drawn to methods of hybridizing nucleic acids using hybridization compositions and additional nucleic acids.   Any additional limitations of the ‘448 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘448 claims do not require the claimed denaturant.
	However, the claimed denaturant and the additional claimed limitations, and the rationale for combining, are obvious in view of the discussion presented above.
This is a provisional nonstatutory double patenting rejection.
35.	Claims 33-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 77-106 of copending Application No. 16/240,448 in view of Bao et al U.S. Patent Application Publication No. US 2005/0287548 A1, published 29 December 2005) and Chakrabarti et al (U.S. Patent Application Publication No. US 2005/0042627 A1, published 24 February 2005) as applied to claim 27 above, and further in view of Richards et al (U.S. Patent No. 7,396,508 B1, issued 8 July 2008) based on the citations an rationale presented above.
This is a provisional nonstatutory double patenting rejection.

36.	Claims 27-28 and 33-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 77-96 of copending Application No. 17/588,023 in view of in view of Matthiesen (PCT International Publication No. WO 2010/097656 A1, published 2 September 2010) and Chakrabarti et al (U.S. Patent Application Publication No. US 2005/0042627 A1, published 24 February 2005).
	Both sets of claim are drawn to methods of hybridizing nucleic acids using hybridization compositions and additional nucleic acids.   Any additional limitations of the ‘023 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘023 claims do not require the claimed denaturant.  However, the claimed denaturant and the additional claimed limitations, and the rationale for combining, are obvious in view of the discussion presented above.
This is a provisional nonstatutory double patenting rejection.
37. 	Claims 27-28 and 33-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 77-96 of copending Application No. 17/588,023 in view of Bao et al U.S. Patent Application Publication No. US 2005/0287548 A1, published 29 December 2005) and Chakrabarti et al (U.S. Patent Application Publication No. US 2005/0042627 A1, published 24 February 2005).
	Both sets of claim are drawn to methods of hybridizing nucleic acids using hybridization compositions and additional nucleic acids.   Any additional limitations of the ‘023 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘023 claims do not require the claimed denaturant.  However, the claimed denaturant and the additional claimed limitations, and the rationale for combining, are obvious in view of the discussion presented above.
This is a provisional nonstatutory double patenting rejection.



38.	Claims 33-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 77-106 of copending Application No. 16/240,448 in view of Bao et al U.S. Patent Application Publication No. US 2005/0287548 A1, published 29 December 2005) and Chakrabarti et al (U.S. Patent Application Publication No. US 2005/0042627 A1, published 24 February 2005) as applied to claim 27 above, and further in view of Richards et al (U.S. Patent No. 7,396,508 B1, issued 8 July 2008) based on the citations an rationale presented above.
This is a provisional nonstatutory double patenting rejection.
Conclusion
39.	No claim is allowed.
40.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634